



Exhibit 10.35


LEGG MASON, INC.


DEFERRED CASH UNIT AWARD AGREEMENT




Legg Mason, Inc. (the “Company”) hereby grants to you (the “Participant”), an
award (the “Award”) of deferred cash units (“DCUs”), upon and subject to the
restrictions, terms and conditions set forth below. Each DCU will constitute a
right to receive, upon and subject to vesting of such DCU, a cash payment as
described herein. This document constitutes Participant’s “Award Notification”.
By electronically accepting the Award, you are acknowledging your acceptance of
the Award subject to the restrictions and upon the terms and conditions set
forth in this Agreement The number of DCUs included in the Award shall be as set
forth on the third party website pursuant to which this Award Notification is
electronically delivered to Participant and in the books and records of the
Company, which shall control, absent manifest error, in the event of a
discrepancy.
    
1.    GRANT DATE


The Grant Date for this Award shall for all purposes be May 15, 2020.


2.    CUSTODY AND SETTLEMENT OF DCUS.


DCUs subject to this Award shall be held solely on the books and records of the
Company and shall remain as such until the DCUs have vested under Section 3
hereof. Participant may not receive or take possession of any cash represented
by unvested DCUs subject to this Award. The Company shall not allow any
transfers of DCUs subject to this Award. Upon the vesting of any DCUs subject to
this Award pursuant to Section 3, the Company will issue to Participant a cash
payment in settlement of the Award of one dollar for each vested DCU within
thirty (30) days following such event (but subject to the provisions of Treasury
Regulation Section 1.409A-3(d)), at which point each such vested DCU will
terminate. The Company shall deliver the cash payment upon vesting of DCUs
subject to this Award at the applicable time to Participant through the
Company’s normal payroll processes and procedures.


3.    VESTING AND FORFEITURE.


(a)    Except as otherwise provided in this Section 3(a) or in Section 3(b) of
this Agreement twenty-five percent (25%) of the DCUs subject to Participant’s
Award shall vest and be paid in cash pursuant to Section 2 (to “vest”) on each
of April 30, 2021, April 30, 2022, April 30, 2023 and April 30, 2024 (each, a
“Vesting Date”); provided, however, that any unvested DCUs shall become vested
on the date of completion of the transaction contemplated by the Agreement and
Plan of Merger, dated as of February 17, 2020, among Franklin Resources, Inc., a
Delaware corporation (“Parent”), Alpha Sub, Inc., a Maryland corporation and a
wholly owned subsidiary of Parent, and the Company (the “Merger Agreement”).


(b)    Participant’s right to vest in this Award is conditioned upon
Participant’s





--------------------------------------------------------------------------------





continuous employment with the Firm, except to the limited extent to which
vesting may continue following a termination of Participant’s employment as
provided below. If Participant’s continuous employment with the Firm terminates
or is interrupted for any reason stated below, Participant’s rights with respect
to the Award shall be affected as follows:


(1)
Resignation. Except as otherwise provided below, if Participant resigns or
otherwise terminates his or her employment with the Firm for any reason,
Participant’s unvested Award shall be forfeited and Participant’s vested but
undistributed Award (if any) shall be settled and the value of the vested DCUs
shall be paid to Participant in cash in accordance with Section 2 hereof.



(2)
Disability. Upon a Separation from Service by reason of his or her Disability,
on the date of such Separation from Service, Participant’s unvested Award shall
be 100% vested and the Award shall be settled and the value of the DCUs shall be
paid in cash to Participant in accordance with Section 2 hereof.

(3)
Death. Upon termination of Participant’s employment with the Firm due to death,
on the date of such termination, Participant’s unvested Award shall be 100%
vested and the Award shall be settled and the value of the DCUs shall be paid in
cash to Participant’s beneficiaries under Section 5.2 hereof in accordance with
Section 2 hereof.

(4)
Termination for Cause. Upon termination of Participant’s employment by the Firm
for Cause, Participant’s unvested Award shall be immediately forfeited and,
subject to Section 5.10, Participant’s vested but undistributed Award (if any)
shall be settled and the value of the vested DCUs shall be paid to Participant
in cash in accordance with Section 2 hereof.



(5)
Change of Control. In the event that a Change of Control occurs and, within 12
months of such Change of Control (i) Participant’s employment with the Firm is
terminated by the Firm without Cause or (ii) Participant terminates his or her
employment with the Firm for Good Reason, then, as of the date of such
termination, Participant’s unvested Award shall be 100% vested and the Award
shall be settled and the value of the DCUs shall be paid in cash to Participant
in accordance with Section 2 hereof. (For the avoidance of doubt, the
transaction contemplated by the Merger Agreement is not a Change of Control as
defined herein, and upon the completion of such transaction the Award shall be
100% vested in accordance with the proviso to Section 3(a).)





(6)
Termination without Cause. Except as otherwise specified in this Section 3(b),
upon a termination of Participant’s employment by the Firm without Cause,
Participant’s unvested Award shall be immediately forfeited and Participant’s
vested but undistributed






--------------------------------------------------------------------------------





Award (if any) shall be settled and the value of the vested DCUs shall be paid
to Participant in cash in accordance with Section 2 hereof.
(7)
Termination of Employment Due to Retirement. If Participant’s employment with
the Firm terminates before the date on which all DCUs subject to Participant’s
Award have vested and (i) the reason for such termination is Participant’s
retirement pursuant to Section 7.1 (or any successor retirement provision) of
the Legg Mason Profit Sharing Plan and (ii) such termination of employment is
without Cause, then the unvested portion of Participant’s Award shall continue
to vest in accordance with Section 3(a) as long as Participant does not engage
in Competitive Activity. If Participant engages in Competitive Activity, then
the portion of Participant’s Award that is unvested at the time Participant
engages in such activity shall be immediately forfeited. In the event of
Participant’s death during the period in which unvested Awards are continuing to
vest under this clause (7), then, as of the date the Company becomes aware of
such death, Participant’s unvested Award shall be 100% vested and the Award
shall be settled and the value of the DCUs shall be paid in cash to
Participant’s beneficiaries under Section 5.2 hereof in accordance with Section
2 hereof.

(8)
Reduction in Workforce. If Participant’s employment with the Firm terminates
before the date on which all DCUs subject to Participant’s Award have vested and
(i) such termination is due to the elimination of Participant’s employment in
connection with a reduction in workforce by the Firm and (ii) such termination
of employment is without Cause, Participant’s unvested Award shall be 100%
vested and the Award shall be settled and the value of the DCUs shall be paid in
cash to Participant in accordance with Section 2 hereof; provided, however, that
in the event that Participant fails to sign a general release of claims provided
by the Company, or Participant signs and revokes such release within the time
permitted by law to revoke such release, then any cash received in connection
with the DCUs that became vested on such termination shall be due and owing, and
shall be paid by Participant, to the Company. Participant agrees that the
Company may enforce this provision by all legal means available, including,
without limitation, by withholding the value of the cash payment received from
other sums owed to Participant by the Company.



To the extent that Section 409A of the Code applies to the vesting or
distribution of any DCUs or cash hereunder, and Participant is a Specified
Employee, then any vesting or distribution made in connection with or following
Participant's Separation from Service shall not be made earlier than the first
business day of the seventh month following Participant's Separation from
Service, or if earlier the date of death of Participant. Any vesting or
distribution that is delayed in accordance





--------------------------------------------------------------------------------





with the foregoing sentence shall be made on the first business day following
the expiration of such six (6) month period.


4.    CONVERSION INTO AN EQUITY AWARD.
(a)
Discretionary Election by the Committee. In the event that the transaction
contemplated by the Merger Agreement is abandoned and the Merger Agreement
terminated in accordance with Article IX thereof (the “Merger Termination”), the
Committee may in its discretion elect to convert, effective as of a date (the
“Conversion Date”) coincident or following the Merger Termination, the Award in
whole or in part into an equity award (the “Equity Award”) under the Company’s
2017 Equity Incentive Plan (the “Plan”) pursuant to the methodology set forth in
Section 4(b) below. The Equity Award may be allocated among different types of
awards authorized under the Plan, at the Committee’s election. The Conversion
Date shall be the date on which the Committee authorizes the conversion of this
Award to an Equity Award, and may not be prior to the date on which the
Committee makes an election to convert the Award nor later than six (6) months
following the Merger Termination.

(b)
Conversion Methodology. If the Committee makes the election contemplated by
Section 4(a), the Award, or applicable portion thereof, will be converted into a
number of Equity Awards by dividing the dollar amount of the Award or applicable
portion by the Fair Market Value (such term, as well as any other capitalized
terms used in this Section 4 and not otherwise defined in this Agreement, as
defined in the Plan) as of the Conversion Date.

(c)
Terms of Equity Awards. The Equity Awards shall be subject to the same vesting
schedule, forfeiture terms and payment schedule that applied to the Award, or
portion thereof, immediately prior to the Conversion Date; provided, however,
that the Equity Awards otherwise shall be subject to the terms of the Plan and
the applicable standard form of award agreement used by the Company under the
Plan; and provided, further, that each whole vested Equity Award shall be
settled by the issuance of one share of Common Stock, and each fractional vested
Equity Award shall be settled by payment of an amount in cash based on the Fair
Market Value as of the relevant payment date of the Award, in each case within
thirty (30) days following the relevant payment date of the Award (but subject
to the provisions of Treasury Regulation Section 1.409A-3(d)) at which point
each such vested Equity Award will terminate.

(d)
Section 16; Taxes and Section 409A. If Participant is subject Section 16 of the
Exchange Act, any action by the Committee to convert the Award into Equity
Awards pursuant to this Section 4 shall be effected in accordance with Rule
16b-3 under the Exchange Act so as to exempt such conversion from matching under
the short-swing profit recovery provisions of Section 16(b) of the Exchange Act.
The Equity Awards issued hereunder shall be subject to the provisions with
respect to taxes and tax withholding applicable to restricted stock units
generally under the Plan and the applicable standard form of award agreement
used by the Company






--------------------------------------------------------------------------------





under the Plan, including any provisions relating to compliance with, or
exemption from, Section 409A of the Code.


5.    ADDITIONAL TERMS AND CONDITIONS OF THE AWARD.


5.1.    NONTRANSFERABILITY OF DCUs.


DCUs may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process. Any such attempted sale,
transfer, assignment, pledge, hypothecation or encumbrance, or other disposition
of any such DCUs shall be null and void.


5.2.    BENEFICIARIES.


Participant may designate in writing, on a form to be prescribed by and filed
with the Committee, a beneficiary to receive all or part of the cash to be
distributed hereunder in the event of Participant’s death. A designation of a
beneficiary may be replaced by a new designation or may be revoked by
Participant at any time and in accordance with such rules and procedures
established by the Committee on a form prescribed by and filed with the
Committee. In the event of Participant’s death, cash payable in respect of DCUs
with respect to which a designation of a beneficiary has been made (to the
extent it is valid and enforceable under applicable law) shall be paid as
provided hereunder to the designated beneficiary. Distributions due hereunder
and not subject to a beneficiary designation shall be paid to Participant’s
estate. If there is any question as to the legal right of any beneficiary to
receive any distribution hereunder, the distribution in question may be made in
the sole discretion of the Committee to the estate of Participant, in which
event the Firm shall have no further liability to anyone with respect to such
distribution. Distribution to the executors or administrators of the estate of
Participant may be conditioned on the delivery to the Committee of such tax
waivers, letters testamentary and other documents as the Committee may
reasonably request.


5.3.    RIGHT OF SET OFF.


Notwithstanding any provisions of this Agreement to the contrary, the Committee,
the Firm and the Company may offset any amounts that Participant may owe to the
Firm against the amounts subject to a Participant’s Award at the date such
amounts would otherwise been paid or distributed to Participant hereunder. Any
offset may be made only on the date the payment or distribution is otherwise
scheduled to be made and may not operate to accelerate any payment or
distribution in violation of Treasury Regulation Section 1.409A-3(j)(4)(xiii).


5.4.    CONSENT TO ELECTRONIC DELIVERY.


In lieu of receiving documents in paper format, Participant hereby agrees, to
the fullest extent permitted by law, to accept electronic delivery of any
documents that the Firm elects to or is required to deliver, award notifications
and agreements, account statements, monthly or annual reports, and all other
forms or communications) in connection with Participant’s Award.





--------------------------------------------------------------------------------





Electronic delivery of a document to Participant may be via a Firm e-mail system
or by reference to a location on a Firm intranet site or a third party’s
Internet site to which Participant has access.


5.5.    COMPLIANCE WITH APPLICABLE LAW.


By signing the Award Notification, Participant acknowledges and agrees that he
or she is and remains responsible for any compliance requirements or regulations
in relation to the receipt and ownership of the DCUs.


5.6.    WITHHOLDING; TAX MATTERS


(a)    The Company shall deduct an amount determined by the Company up to the
maximum respective statutory rates to satisfy all federal, state and local
withholding tax requirements arising in connection with this Award from payments
to be made to Participant pursuant to Section 2 hereof.


(b)    The Company reserves the right to make whatever further arrangements it
deems appropriate for the withholding of taxes in connection with any
transaction contemplated by this Agreement, including, without limitation,
providing for payments of withholding taxes by deducting amounts required to be
withheld, plus interest thereon, from payments of any kind by the Company or any
of its subsidiaries to which Participant would otherwise be entitled.


5.7.    AWARD CONFERS NO RIGHTS TO CONTINUED EMPLOYMENT OR FUTURE AWARDS.


Nothing in this Agreement shall confer upon Participant any right to continue in
the employ of the Company or any subsidiary of the Company for a specified
period of time or interfere with the right of the Company and its subsidiaries
to terminate such employment at any time. In addition, nothing in this Agreement
confers any right upon Participant to receive future awards of any type. This
Award and all future awards, if any, are completely at the discretion of the
Company. Moreover, the Award granted hereunder is not part of Participant’s
ordinary compensation, employment agreement, if any, or working relationship
with the Company or any of its affiliates and will therefore not be considered
as part of such compensation, agreement or relationship in the event of
severance, redundancy or resignation, unless otherwise required by applicable
law.


    





--------------------------------------------------------------------------------





5.8.    CLAWBACK PROVISIONS
Notwithstanding anything to the contrary in this Agreement, this Award is
expressly made subject to the terms of the Legg Mason, Inc. Clawback Policy as
adopted by the Committee. As a result, Participant may be required to return to
the Company the DCUs received in this Award, and cash payments in respect of the
DCUs, in the situations described below. Participant agrees that the Company may
enforce the forfeiture by all legal means available, including, without
limitation, by withholding the forfeited amount from other sums owed to
Participant by the Firm. To the extent that Section 409A of the Code applies to
any Award, the Company shall not exercise its rights under this Section 5.8 in a
manner that would operate to accelerate any payment or distribution in violation
of Section 409A of the Code.
        
In the event of a restatement of the Company’s financial results within three
years of original reporting to correct a material error, then, if the Legg
Mason, Inc. Board of Directors determines that Participant’s acts or omissions
were a significant contributing factor to the need to issue such restatement and
that all or any portion of Participant’s DCUs, if the Award was made prior to
the restatement, would not have been awarded based upon the restated financial
results, then Participant agrees to forfeit and return to the Company, to the
extent permitted by applicable law, the portion (which may be all) of the DCUs
or the cash payments in respect thereof (regardless of whether vesting has
occurred and cash has been distributed to Participant) that the Board of
Directors, in its discretion, determines to be appropriate.


In the event that Participant’s employment is terminated by the Firm for a
Clawback Event or (ii) following the termination of Participant’s employment,
the Company is or becomes aware that Participant committed an act that would
have given rise to a termination for a Clawback Event, then, in either event,
Participant agrees to forfeit to the Company, to the extent permitted by
applicable law, the portion (which may be all) of the DCUs or the cash payments
in respect thereof (regardless of whether vesting has occurred and cash has been
distributed to Participant), that Participant was awarded after the conduct or
omission that gave rise to the Clawback Event and that the Board of Directors,
in its discretion, determines to be appropriate.


6.    MISCELLANEOUS PROVISIONS.


6.1.    SUCCESSORS; ASSIGNMENTS AND TRANSFERS.


This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company and any person or persons who shall, upon the death
of Participant, acquire any rights hereunder. The rights and interests of
Participant under this Agreement may not be sold, assigned, encumbered or
otherwise transferred except in the event of death of Participant, by will or by
the laws of descent and distribution. This Agreement may be assigned by the
Company without Participant’s consent.


  







--------------------------------------------------------------------------------





6.2 NOTICES.


All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by actual delivery to the party entitled
thereto, or (b) by mailing in the mails of the United States or, if Participants
resides in another country, of the other country to the address of the party
entitled thereto as set forth below, via certified or registered mail, return
receipt requested. The notice shall be deemed to be received in case of
delivery, on the date of its actual receipt by the party entitled thereto, and
in case of mailing, five days following the date of such mailing. Any notice
mailed to the Company shall be addressed to the Chief Human Resources Officer of
the Company at 100 International Drive, Baltimore, Maryland 21202. Any notice
mailed to Participant shall be addressed to Participant at Participant’s address
as reflected in the personnel records of the Company. Either party hereto may
designate a different address for notices than the one provided herein by notice
to the other.


6.3.    DISCLOSURE REGARDING USE OF PERSONAL INFORMATION.


(a)    In connection with the grant of the Award, and the implementation and
administration of the Award and the terms of this Agreement, including, without
limitation, Participant’s actual participation, or consideration by the
Committee for potential future participation in awards at any time, it is or may
become necessary for the Firm to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant’s
home country.  This processing is based on the Company’s business interests
(compensating and retaining the Company’s leaders and achievers), where the
personal information collected is limited to the minimum necessary to administer
and manage the award such that the interests and fundamental rights of
Participant are not overridden.


(b)    The personal information that the Company may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, work authorization, date of birth, age, government/tax
identification number, passport number, brokerage account information, or other
internal identifying information, home address, work address, job and location
history, compensation, business unit, employing entity, and Participant’s
beneficiaries and contact information. 


(c)    Participant may obtain more details regarding the access and use of
his/her personal information, and may correct or update such information, by
contacting his/her human resources representative. Requests for portability or
erasure of the personal information should also be made by contacting
Participant’s human resources representative. Personal information is retained
according to the Company’s Data Retention guidelines, which may be obtained from
Participant’s legal and/or compliance representative. Finally, Participant may
lodge a complaint with a supervisory authority in regard to the Company’s
processing of Participant’s personal information.


(d)    Use, transfer, storage and processing of personal information,
electronically or otherwise, may be in connection with the Company’s internal
administration of the Award, or in connection with tax or other governmental and
regulatory compliance activities directly or indirectly related to the Award. 
For such purposes only, personal information may be





--------------------------------------------------------------------------------





used by third parties retained by the Company to assist with administration and
compliance activities, and may be transferred by the company that employs (or
any company that has employed) Participant from Participant’s home country to
other members of the Company and third parties located in the United States and
in other countries.  Transfers to the United States from the European Economic
Area are made using on one of following bases: standard contractual clauses or
EU-US/Swiss-US Privacy Shield certification.


(e)    Those parties that may have access to Participant’s information for the
purposes described herein include, but are not limited to, (i) human resources
personnel responsible for administering the Award; (ii) Participant’s U.S.,
regional and local employing entity and business unit management, including
Participant’s supervisor and his/her superiors; (iii) the Committee or its
designee (e.g. which may be the third party described above), which is
responsible for administering the Award; (iv) the Company’s technology systems
support team (but only to the extent necessary to maintain the proper operation
of electronic information systems that support the administration of the Award);
and (v) internal and external legal, tax and accounting advisors (but only to
the extent necessary for them to advise the Company on compliance and other
issues affecting the awards in their respective fields of expertise).


(f)    At all times, Company personnel and third parties shall be obligated to
maintain the confidentiality of Participant’s personal information except to the
extent the Company is required to provide such information to governmental
agencies or other parties.  Such action shall always be undertaken only in
accordance with applicable law.


(g)    The Company has in place administrative, physical and technical
safeguards to ensure appropriate security of, and to prevent the unauthorized
access, use or disclosure of, the personal information, and shall require any
third party designee who processes Participant’s personal information on behalf
of the Company to also have in place such safeguards.


(h)    By accepting the Award, Participant explicitly acknowledges that he/she
has read and understands the above paragraphs and consents (i) to the use of
such information for the purpose of being considered for participation in future
awards (to the extent he/she is eligible, and without any guarantee that any
award shall be made); and (ii) to the use, transfer, processing and storage,
electronically or otherwise, of his/her personal information, as such use has
occurred to date, and as such use may occur in the future, in connection with
this Award or any other award.


6.4     Intentionally Omitted


6.5.    OBLIGATION UNFUNDED


The obligation of the Company with respect to DCUs granted hereunder shall be
interpreted solely as an unfunded contractual obligation to make payments of
cash in the manner and under the conditions prescribed under this Agreement. Any
assets set aside with respect to amounts payable under this Agreement shall be
subject to the claims of the Company’s general creditors, and no person other
than the Company shall, by virtue of the provisions of this Agreement have any
interest in such assets. In no event shall any assets set aside (directly or
indirectly) with respect to amounts payable under this Agreement be located or
transferred outside





--------------------------------------------------------------------------------





the United States. Neither Participant nor any other person shall have any
interest in any particular assets of the Company by reason of the right to
receive a benefit under this Agreement, and Participant or any such other person
shall have only the rights of a general unsecured creditor of the Company with
respect to any rights under this Agreement.


6.6    CONFLICT; GOVERNING LAW.


This Agreement shall be governed by, and interpreted in accordance with, the
internal laws of the State of New York (without regard to conflicts of laws
rules thereof). It is the intent of this Agreement to comply with the
requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted, and this Agreement will be administered, to so comply. If any
payments or distributions hereunder constitute “nonqualified deferred
compensation” subject to Section 409A of the Code, the term “termination of
employment” and words of similar import shall have the same meaning as a
Separation from Service. Each payment or distribution of such “nonqualified
deferred compensation” shall be considered a separate payment for purposes of
Section 409A.


6.7    COUNTERPARTS.


This Agreement may be executed in two or more counterparts each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument.


6.8    DEFINITIONS.


Unless otherwise defined herein, the following terms have the meanings set forth
below.


“Cause” means any one or more of the following types of behavior by Participant
which the Firm in its sole discretion finds to be sufficient reason to terminate
Participant’s employment with the Firm: (i) any conduct (a) that constitutes
Competitive Activity, (b) that breaches any obligation to the Firm or
Participant’s duty of loyalty to the Firm, or (c) that is materially injurious
to the Firm, monetarily or otherwise; (ii) material violation of, or an act
taken by the failure to act which causes the Firm to be in violation of any
government statue or regulation, or of the constitution, by-laws, rules or
regulations of any securities or commodities exchange or a self-regulatory
organization, or of the policies of the Firm; (iii) the entering of an order or
decree or the taking of any similar action with respect to Participant which
substantially impairs such Participant from performing his or her duties or
makes him or her ineligible from being associated with the Company pursuant to
Section 9 of the Investment Company Act of 1940, as amended, or Section 203(f)
of the Investment Advisors Act of 1940, as amended; (iv) malfeasance, disloyalty
or dishonesty in any material respect; (v) any conviction for a felony: (vi) any
failure to devote all professional time to assigned duties and to the business
of the Firm; (vii) failure to satisfactorily perform duties, as determined by
the Firm’s management in its sole discretion, or gross misconduct or gross
negligence in the performance of duties; or (viii) failure to remain licensed to
perform duties or other act, conduct or circumstance which renders Participant
ineligible for employment with the Firm.





--------------------------------------------------------------------------------





“Change of Control” means any of the following events, but not including
transactions contemplated by the Merger Agreement: (i) any person, including a
“person” as such term is used in Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended, acquires, directly or indirectly, beneficial ownership of
securities representing 50.1% or more of the combined voting power of the
outstanding equity securities of the Company; (ii) the closing of any merger,
consolidation or other reorganization involving the Company with respect to
which the stockholders of the Company immediately prior to such reorganization
do not hold, directly or indirectly, more than 50% of the combined voting power
of the outstanding equity securities of such successor entity immediately
following such transaction; (iii) the closing of any transaction involving a
sale of assets of the Company that have a total gross fair market value equal to
or more than 90% of the total gross fair market value of all of the assets of
the Company; (iv) the adoption of any plan or proposal for the liquidation or
dissolution of the Company; or (v) within any 12-month period, individuals who,
as of May 15, 2020, constitute the board of directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such board; provided, however, that any individual becoming a director
subsequent to such date whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Company’s board of directors shall be considered
as though such individual were a member of the Incumbent Board.
Notwithstanding anything to the contrary, to the extent that Section 409A
applies to an Award, the definition of “Change of Control” shall control for
purposes of vesting an Award, but shall not trigger a distribution unless the
event also constitutes a change in control within the meaning of Section
409A(a)(2)(A)(v) of the Code
“Clawback Event” means (i) Participant’s gross negligence, willful misconduct or
willful malfeasance in connection with the performance of his or her job that
has materially and adversely affected the Company’s reputation or business, (ii)
Participant’s willful commission or participation in any violation of any law,
rule or regulation applicable to the Company (unless Participant had a
reasonable good faith belief that the act, omission or failure to act in
question was not a violation of such law, rule or regulation) and such violation
has materially and adversely affected the Company’s reputation or business or
Participant’s ability to be associated with an investment company or an
investment advisor, (iii) Participant’s theft, embezzlement or fraud in
connection with the performance of his or her duties for the Firm, and (iv)
Participant is convicted of, or plead guilty or nolo contendere to, a crime
committed during the course of Participant’s employment with, and performance of
duties on behalf of, the Firm that the Committee, acting in good faith,
reasonably determines is likely to have a material and adverse effect on the
reputation or business of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Company’s Board of Directors
or such committee or persons designated by that Compensation Committee to act on
its behalf.
“Competitive Activity” means Participant’s engagement in any activity that
competes with any of the Firm’s business operations, as determined by the
Committee, in its sole





--------------------------------------------------------------------------------





discretion, and shall include, without limitation, representing in any capacity,
other than as an outside director, a company that competes with the Company and
its subsidiaries.
“Disability” means a medically determinable physical or mental impairment which
qualifies Participant for total disability benefits under the Social Security
Act; or which, in the opinion of the Committee (based upon such evidence as it
deems satisfactory): (i) can be expected to result in death or to last at least
12 months and (ii) will prevent Participant from performing his usual duties or
any other similar duties available in the Firm’s employ.
“Firm” means, except as otherwise provided under Section 409A of the Code and
the regulations promulgated thereunder, the employing entity of Participant as
determined by the Committee and, if the employing entity of Participant should
change to another affiliate of the Company, such other affiliate. In the event
the employing entity ceases to be an affiliate of the Company, the employing
entity shall no longer be considered a Firm, and, for purposes of this
agreement, Participant shall be deemed to have terminated employment with the
Firm as of such date.
“Good Reason” means (i) a material adverse change in the responsibilities of
Participant from those in effect prior to the Change of Control and (ii)
Participant's principal place of employment is moved more than 50 miles from the
location immediately prior to the Change of Control, (iii) Participant’s base
salary is significantly reduced or (iv) Participant’s incentive compensation for
a fiscal year is materially reduced from his or her incentive compensation for
the prior fiscal year, and such reduction is not related to a reduction in the
responsibilities of Participant or either individual or corporate performance.


“Grant Date” means the “Grant Date” set forth in Participant’s Award
Notification.
“Legg Mason Profit Sharing Plan” means the Legg Mason & Co., LLC Profit Sharing
and
401(k) Plan and Trust, as such plan may be amended from time to time.


“Separation from Service” means a separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the regulations issued thereunder.
    
“Specified Employee” means a specified employee within the meaning of Section
409A     (a)(2)(B)(i) of the Code.




LEGG MASON, INC.                            




By: ______________________
Thomas C. Merchant
Secretary
    






    
DCU US Exec 4.2020





